Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00393-CV

                       IN THE ESTATE OF ROBERT FLORES, Deceased

                         From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2006-PC-0516
                           Honorable Gladys B. Burwell, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 20, 2013

DISMISSED

           Pro se appellant Oscar Flores’s brief was originally due on July 26, 2013. This court

granted a first extension of time to file the brief until September 9, 2013. In our September 10,

2013 order, we granted Appellant’s second motion for extension of time to file the brief until

October 24, 2013, and we warned Appellant “NO FURTHER EXTENSIONS WILL BE

GRANTED.” On October 24, 2013, Appellant filed a brief that flagrantly failed to comply with

Rule 38.1. See TEX. R. APP. P. 38.1 (Appellant’s brief requirements).

           On October 25, 2013, we notified Appellant that his brief did not comply with Rule 38.1

because, inter alia, it failed to include Identity of Parties and Counsel, Table of Contents, Index of

Authorities, Statement of the Case, Any Statement Regarding Oral Argument, Statement of Facts,

Summary of the Argument, Prayer, or Appendix. See id. No part of the brief contained any
                                                                                       04-13-00393-CV


citations to the record. See id. R. 38.1(g), (i). The brief failed to list or cite any authorities to

support Appellant’s arguments. See id. The brief contained no certificate of service. See id. R.

9.5(e). Moreover, the brief contained copies of numerous documents that were not identified as

being taken from the appellate record.

       In our October 25, 2013 order we struck Appellant’s brief and ordered Appellant to file an

amended brief not later than November 4, 2013. See id. R. 38.9(a). We warned Appellant that if

the amended brief failed to comply with our order, we could “strike the brief, prohibit [Appellant]

from filing another, and proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a); see

also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails to timely file a

brief); id. R. 42.3 (authorizing this court to dismiss an appeal for failure to comply with an order);

Sheffield v. Seidler, 04-03-00554-CV, 2004 WL 839653, at *1 (Tex. App.—San Antonio Apr. 21,

2004, no pet.) (mem. op.) (dismissing an appeal for failure to file an amended brief as ordered).

       Appellant did not file an amended brief as ordered. Instead, Appellant filed a third motion

for extension of time to file the brief. Appellant’s motion for extension of time is denied. This

appeal is dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c). Costs of this appeal are taxed

against Appellant Oscar Flores.



                                                       PER CURIAM




                                                 -2-